Per Curiam.
By orders dated October 18, 2005 and September 9, 2009, the Supreme Court of New Jersey reprimanded respondent for conduct prejudicial to the administration of justice by his recalcitrant and obstructive resistance to the collection efforts of a former employee with a money judgment against him (2005 proceeding) and charging excessive fees and failing to timely return unearned fees (2009 proceeding), all in violation of the New Jersey Rules of Professional Conduct.
Petitioner now moves for an order imposing discipline pursu*1222ant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed an affirmation challenging the determinations made in the New Jersey proceedings. As nothing in the record discloses that the procedures in New Jersey deprived respondent of due process, or that there was such an infirmity of proof establishing the misconduct that this Court cannot accept as final the findings of misconduct made in New Jersey, or that the imposition of discipline would be unjust (see 22 NYCRR 806.19 [d]), petitioner’s motion is granted and, with due regard for the discipline imposed in New Jersey, we censure respondent.
Spain, J.P., Rose, Lahtinen, Stein and McCarthy, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.